NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11976

            KYL V. MYRICK   vs.   HARVARD UNIVERSITY.


                         March 15, 2016.


Supreme Judicial Court, Superintendence of inferior courts.
     Appeals Court. Practice, Civil, Stay of proceedings.


     Kyl V. Myrick appeals from a judgment of a single justice
of this court that denied relief from a ruling of a single
justice of the Appeals Court in a case that is currently pending
in the Appeals Court. We affirm.

     The case originated in the Superior Court when Myrick filed
a complaint against Harvard University alleging employment
discrimination. A judge in the Superior Court dismissed the
complaint on Harvard's motion and denied Myrick's subsequent
attempts to reinstate the case. Myrick appealed to the Appeals
Court and, while his appeal was pending, moved to stay the
appeal so that he could file a new complaint and seek additional
discovery in the underlying action in the Superior Court. A
single justice of the Appeals Court declined to stay the appeal.
Myrick then requested that a single justice of this court grant
relief from the Appeals Court single justice's order by either
staying the appeal in the Appeals Court or remanding the entire
matter to the Superior Court.

     On the day this appeal was entered in the full court,
Myrick filed a two-page memorandum and an appendix of material
from the record in the county court. It appears that he filed
these things in an attempt to comply with S.J.C. Rule 2:21, as
amended, 434 Mass. 1301 (2001). That rule does not apply here,
however. It applies to cases in which a single justice of this
court "denies relief from an interlocutory ruling in the trial
court." Id. Here the single justice denied relief from an
                                                                   2


order of a single justice of the Appeals Court in an appeal that
is pending there.

     That said, we have reviewed Myrick's submission and the
entire record that was before the single justice in the county
court, and it is apparent that the single justice neither erred
nor abused her discretion by denying Myrick's request for
relief. Once the Appeals Court single justice denied Myrick's
request for a stay, Myrick could have sought review of that
ruling from a panel of the Appeals Court, see Kordis v. Appeals
Court, 434 Mass. 662 (2001), but did not do so. It was
unnecessary, and it would have been especially inappropriate on
this record, for a single justice of this court to intervene at
that juncture in what was a routine Appeals Court matter. The
question whether to stay an appeal in the Appeals Court is
quintessentially something for the Appeals Court and its single
justices to decide and, barring truly exceptional circumstances
which are not present here, not something that requires the
extraordinary intervention of this court.

                                   Judgment affirmed.

     The case was submitted on the papers filed, accompanied by
a memorandum of law.

    Kyl V. Myrick, pro se.